IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1121
                                  Filed May 25, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHNNY WEEKLEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, John J.

Bauercamper, Judge.



      The defendant appeals from his sentences for willful injury causing bodily

injury and domestic abuse assault causing bodily injury.             SENTENCE

AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                         2


POTTERFIELD, Judge.

       Johnny Weekley appeals from his sentences for willful injury causing

bodily injury and domestic abuse assault causing bodily injury.            Weekley

maintains the district court did not articulate adequate reasons for the sentences

on the record and the district court erred in assessing court costs to him for some

dismissed companion simple misdemeanor charges.

I. Background Facts and Proceedings

       Weekley was charged by trial information with willful injury causing serious

injury (count I) and domestic abuse assault causing bodily injury (count II). He

reached a plea agreement with the State whereby the State would amend count I

to willful injury causing bodily injury and Weekley would enter guilty pleas for both

charges.    As part of the agreement, Weekley would be subject to open

sentencing on count I and the State would recommend a term of incarceration

not to exceed seven days for count II. The district court accepted Weekley’s

guilty pleas in April 2015.

       Weekley’s sentencing hearing took place in June 2015. At the hearing,

the State recommended the court impose a five-year prison sentence for count I

(willful injury) because it “was not [a] garden variety assault” and Weekley took

no responsibility, even though it cost the person he assaulted “several thousand

dollars in medical expenses” and several weeks of missed work due to a “broken

eye socket [and] cheekbone.” Additionally, the State noted that the preparer of

the presentence investigation (PSI) report “specifically rules out deferred

judgment as something she would like to see the court consider.” In response,
                                          3


Weekley emphasized “the sheer absence of any other event of this nature” in his

past and asked the court to give him a deferred judgment on both counts

       The court sentenced Weekley to a term of incarceration not to exceed five

years for count I and a term of seven days for count II. The sentences were

ordered to run concurrently. When pronouncing the sentence, the court stated:

       The court deems the sentences to be appropriate due to the nature
       of the offense[,] the injuries suffered by the victims, [and] the facts
       and circumstances in the presentence investigation. Although the
       court disagrees with the recommendation, the court has relied on
       the facts, background facts, contained in the presentence
       investigation. The court does note the lack of prior criminal record.

Similarly, the court filed a written order and under the heading “reasons for

sentence” provided the following: “In pronouncing sentence, the court gave

special consideration to: the nature of the offenses, injury to the victim of Count I,

the defendant’s minimal prior record, and the background facts contained in the

presentence investigation.”

       Weekley appeals.

II. Standard of Review

       We will not reverse the sentence imposed by the district court “absent an

abuse of discretion or some defect in the sentencing procedure.”             State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

III. Discussion

       A. Reasons on the Record

       Weekley maintains the district court failed to state adequate reasons for

the sentence on the record. See Iowa R. Crim. P. 2.23(3)(d) (“The court shall

state on the record its reason for selecting the particular sentence.”). He asserts
                                         4


the district court provided only “boilerplate” reasons and asks us to remand for

resentencing. See State v. Marti, 290 N.W.2d 570, 589 (Iowa 1980) (holding that

a sentence is to be vacated and remanded for resentencing when the trial court

failed to state reasons for the sentence imposed on the record).

      Here, the record clearly indicates the court considered factors unique to

Weekley when imposing sentence. On the record, the court considered both an

aggravating factor—the severity of the resulting injury—as well as a mitigating

factor—Weekley’s lack of prior criminal record. Additionally, although the court

did not agree with the recommendation of the presentence investigator that

Weekley’s sentence on count I should be suspended, the court considered that

option as well as the other parts of the presentence report, including the history

of the incident and Weekley’s own background.

      The court’s reasoning may have been terse and succinct, but it is

sufficient for us to review the court’s exercise of discretion.     See State v.

Hennings, 791 N.W.2d 828, 838 (Iowa 2010) (“A statement may be sufficient,

even if terse and succinct, so long as the brevity of the court’s statement does

not prevent review of the exercise of the trial court’s discretion.”), overruled on

other grounds by State v. Hill, ___ N.W.2d ___, ___, 2016 WL 1612950, at *5

(Iowa 2016).     Thus, we conclude the court provided sufficient reasons for

imposition of the challenged sentence.

      B. Costs

      Weekley maintains the district court erred by assessing him the court

costs associated with some dismissed companion simple misdemeanor charges.
                                      5


The State concedes error on this point. We vacate the costs and remand for

entry of a corrected judgment.

IV. Conclusion

      We affirm all of Weekley’s sentences except the costs for the dismissed

companion charges. We remand for entry of a corrected judgment.

      SENTENCE       AFFIRMED    IN   PART,   VACATED      IN     PART,   AND

REMANDED.